DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 

As per claim 1, Applicant argues that the previously cited US 2016/0092004 to Yoshiki; in view of US 2014/0375903 to Westhues et al.; further in view of US 2018/0059837 to Kim et al. do not teach:
dummy bridges disposed between neighboring ones of the traces, [wherein] the dummy bridges extend in the row direction between the inflected portions of the trace lines included in the neighboring ones of the traces.

The Office respectfully disagrees and submits that the previously cited Westhues et al. seems to teach the claimed limitations. More specifically, the claimed dummy bridges seem to read on segments 380/382 in Fig. 3C of Westhues et al. Said segments are disposed between neighboring ones of the traces and extend in the row direction between the inflected portions of the trace lines included in the neighboring ones of the traces (Fig. 3C, dummy bridges are diagonal and extend from one trace, to another neighboring trace, furthermore, they extend between the inflected portions), as claimed.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0092004 to Yoshiki; in view of US 2014/0375903 to Westhues et al.; further in view of US 2018/0059837 to Kim et al.

	As per claim 1, Yoshikli teaches a touch sensing electrode structure, comprising: 
sensing electrodes (Fig. 12, 121), each of which including a plurality of unit patterns; and 
traces (Fig. 12, 11) electrically connected to the sensing electrodes (paragraph 1, column and row traces are at least capacitively connected to each other), 
wherein the traces/”wiring part” are formed of the same mesh pattern as that of the sensing electrodes/”sensor part” (paragraphs 17-19), wherein each of the sensing electrodes include electrode lines
and the electrode lines and the trace lines have a zigzag line shape including inflected potions (Fig. 12)
Yoshiki does not explicitly teach the trace including at least two trace lines; and trace bridges connecting the at least two trace lines to each other, wherein each of the sensing electrodes include and connecting electrodes connecting the electrode lines to each other; and the number of the electrode lines in the sensing electrode is greater than the number of the trace lines connected to the sensing electrode, dummy bridges disposed between neighboring ones of the traces, and the dummy bridges extend in the row direction between the inflected portions of the trace lines included in the neighboring ones of the traces.
 	Westhues et al. teach the trace including at least two trace lines (Fig. 3C, columns 316); and trace bridges connecting the at least two trace lines to each other (Fig. 3C, 342). 
	wherein each of the sensing electrodes include connecting electrodes (Fig. 3C, 342, notice that both trace lines and electrodes are constructed with bridges/”connecting electrodes” because they are made of the same mesh pattern as suggested by Yoshiki, the current interpretation seems to be consistent with Applicant’s own disclosure) connecting the electrode lines to each other,
	dummy bridges disposed between neighboring ones of the traces (Westhues, Fig. 3C, 380, 382), and the dummy bridges extend in the row direction between the inflected portions of the trace lines included in the neighboring ones of the traces (Fig. 3C, 380/382 extend in both the row and column directions and is further positioned between the inflected portions)
	It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the device of Yoshiki, so that the trace includes at least two trace lines; and trace bridges connect the at least two trace lines to each other, each of the sensing electrodes include connecting electrodes connecting the electrode lines to each other, and dummy bridges disposed between neighboring ones of the traces, and the dummy bridges extend in the row direction between the inflected portions of the 
Yoshiki and Westhues et al. teach wherein the electrode lines extend in a column direction and a plurality of the electrode lines are arranged along a row direction in each of the sensing electrodes (Yoshiki, Fig. 12; Westhues, Fig. 3C); and the number of the electrode lines neighboring in the row direction in each of the sensing electrode is greater than the number of the trace lines connected to each of the sensing electrode (Yoshiki, Fig. 12; Westhues, Fig. 3C, the mesh pattern of Yoshiki is substituted with the mesh pattern of Westhues and the number of “trace lines” is smaller than the number of “electrode lines”).
	Yoshiki and Westhues et al. do not teach wherein the connecting electrodes and the trace bridges are formed at the inflected potions.
	Kim et al. teach wherein the connecting electrodes and the trace bridges are formed at the inflected potions (Figs. 3-4 and 6, paragraphs 76 and 88, portion 220).
It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the device of Yoshiki and Westhues et al., so that the connecting electrodes and the trace bridges are formed at the inflected potions, such as taught by Kim et al., for the purpose of connecting electrode lines and trace lines.

	As per claim 2, Yoshiki, Westhues and Kim et al. teach the touch sensing electrode structure according to claim 1, wherein the trace includes a trace unit pattern having a shape the same as that of the unit pattern included in the sensing electrode (Yoshiki, Fig. 12, paragraphs 17-19; Westhues, Fig. 3C). 

claim 3, Yoshiki, Westhues and Kim et al. teach the touch sensing electrode structure according to claim 2, wherein the unit pattern and the trace unit pattern have a concave polygonal shape (Westhues, Fig. 3C). 
	
	As per claim 4, Yoshiki, Westhues and Kim et al. teach the touch sensing electrode structure according to claim 2, wherein the unit pattern and the trace unit pattern have a parallelogram shape or a rhombus shape (Westhues, Fig. 3C). 


As per claim 6, Yoshiki, Westhues and Kim et al. teach the touch sensing electrode structure according to claim 1, wherein the traces include a first trace and a second trace neighboring each other, and the dummy bridges are alternately connected to the first trace and the second trace along an extending direction of the trace (Westhues, Fig. 3C, bridges are connected to odd unit patterns in a first trace and to even unit patterns in a second trace). 

	As per claim 7, Yoshiki and Westhues et al. teach the touch sensing electrode structure according to claim 1, wherein the dummy bridges include an island pattern isolated between the neighboring ones of the traces (Westhues, Fig. 3C, 380). 

	As per claim 8, Yoshiki, Westhues and Kim et al. teach the touch sensing electrode structure according to claim 1, wherein a dummy unit pattern is defined by the dummy bridges and the trace lines adjacent to the dummy bridges (Westhues Fig. 3C). 

claim 9, Yoshiki, Westhues and Kim et al. teach the touch sensing electrode structure according to claim 8, wherein the dummy unit pattern has a shape the same as that of the unit pattern included in the sensing electrode except that the dummy unit pattern has a cut portion in at least a portion thereof (Westhues, Fig. 3C). 

As per claim 11, Yoshiki, Westhues and Kim et al. teach the touch sensing electrode structure according to claim 10, wherein the trace line and the electrode line have the same shape (Yoshiki, paragraphs 17-19; Westhues, Fig. 3C). 

As per claim 12, Yoshiki, Westhues and Kim et al. teach the touch sensing electrode structure according to claim 1, wherein the sensing electrode and the trace include the same transparent conductive oxide or the same metal (Westhues, paragraph 22, “aluminum, copper, nickel, silver, gold, etc.”). 

As per claim 13, Yoshiki, Westhues and Kim et al. teach a touch sensor, comprising: a substrate layer; and the touch sensing electrode structure of claim 1 on the substrate layer (Westhues, paragraph 21). 

As per claim 14, Yoshiki, Westhues and Kim et al. teach an image display device including the touch sensor of claim 13 (Westhues, Figs. 1 and 2).

Conclusion

JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694